       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 1 of 517




WASHAR0003372
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 2 of 517




WASHAR0003373
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 3 of 517




WASHAR0003374
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 4 of 517




WASHAR0003375
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 5 of 517




WASHAR0003376
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 6 of 517




WASHAR0003377
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 7 of 517




WASHAR0003378
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 8 of 517




WASHAR0003379
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 9 of 517




WASHAR0003380
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 10 of 517




WASHAR0003381
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 11 of 517




WASHAR0003382
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 12 of 517




WASHAR0003383
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 13 of 517




WASHAR0003384
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 14 of 517




WASHAR0003385
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 15 of 517




WASHAR0003386
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 16 of 517




WASHAR0003387
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 17 of 517




WASHAR0003388
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 18 of 517




WASHAR0003389
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 19 of 517




WASHAR0003390
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 20 of 517




WASHAR0003391
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 21 of 517




WASHAR0003392
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 22 of 517




WASHAR0003393
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 23 of 517




WASHAR0003394
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 24 of 517




WASHAR0003395
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 25 of 517




WASHAR0003396
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 26 of 517




WASHAR0003397
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 27 of 517




WASHAR0003398
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 28 of 517




WASHAR0003399
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 29 of 517




WASHAR0003400
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 30 of 517




WASHAR0003401
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 31 of 517




WASHAR0003402
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 32 of 517




WASHAR0003403
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 33 of 517




WASHAR0003404
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 34 of 517




WASHAR0003405
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 35 of 517




WASHAR0003406
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 36 of 517




WASHAR0003407
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 37 of 517




WASHAR0003408
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 38 of 517




WASHAR0003409
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 39 of 517




WASHAR0003410
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 40 of 517




WASHAR0003411
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 41 of 517




WASHAR0003412
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 42 of 517




WASHAR0003413
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 43 of 517




WASHAR0003414
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 44 of 517




WASHAR0003415
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 45 of 517




WASHAR0003416
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 46 of 517




WASHAR0003417
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 47 of 517




WASHAR0003418
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 48 of 517




WASHAR0003419
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 49 of 517




WASHAR0003420
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 50 of 517




WASHAR0003421
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 51 of 517




WASHAR0003422
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 52 of 517




WASHAR0003423
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 53 of 517




WASHAR0003424
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 54 of 517




WASHAR0003425
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 55 of 517




WASHAR0003426
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 56 of 517




WASHAR0003427
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 57 of 517




WASHAR0003428
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 58 of 517




WASHAR0003429
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 59 of 517




WASHAR0003430
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 60 of 517




WASHAR0003431
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 61 of 517




WASHAR0003432
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 62 of 517




WASHAR0003433
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 63 of 517




WASHAR0003434
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 64 of 517




WASHAR0003435
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 65 of 517




WASHAR0003436
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 66 of 517




WASHAR0003437
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 67 of 517




WASHAR0003438
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 68 of 517




WASHAR0003439
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 69 of 517




WASHAR0003440
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 70 of 517




WASHAR0003441
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 71 of 517




WASHAR0003442
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 72 of 517




WASHAR0003443
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 73 of 517




WASHAR0003444
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 74 of 517




WASHAR0003445
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 75 of 517




WASHAR0003446
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 76 of 517




WASHAR0003447
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 77 of 517




WASHAR0003448
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 78 of 517




WASHAR0003449
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 79 of 517




WASHAR0003450
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 80 of 517




WASHAR0003451
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 81 of 517




WASHAR0003452
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 82 of 517




WASHAR0003453
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 83 of 517




WASHAR0003454
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 84 of 517




WASHAR0003455
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 85 of 517




WASHAR0003456
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 86 of 517




WASHAR0003457
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 87 of 517




WASHAR0003458
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 88 of 517




WASHAR0003459
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 89 of 517




WASHAR0003460
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 90 of 517




WASHAR0003461
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 91 of 517




WASHAR0003462
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 92 of 517




WASHAR0003463
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 93 of 517




WASHAR0003464
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 94 of 517




WASHAR0003465
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 95 of 517




WASHAR0003466
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 96 of 517




WASHAR0003467
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 97 of 517




WASHAR0003468
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 98 of 517




WASHAR0003469
       Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 99 of 517




WASHAR0003470
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 100 of 517




WASHAR0003471
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 101 of 517




WASHAR0003472
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 102 of 517




WASHAR0003473
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 103 of 517




WASHAR0003474
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 104 of 517




WASHAR0003475
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 105 of 517




WASHAR0003476
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 106 of 517




WASHAR0003477
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 107 of 517




WASHAR0003478
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 108 of 517




WASHAR0003479
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 109 of 517




WASHAR0003480
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 110 of 517




WASHAR0003481
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 111 of 517




WASHAR0003482
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 112 of 517




WASHAR0003483
         Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 113 of 517




WASHAR0004103
         Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 114 of 517




WASHAR0004104
         Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 115 of 517




WASHAR0004105
         Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 116 of 517




WASHAR0004106
         Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 117 of 517




WASHAR0004107
         Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 118 of 517




WASHAR0004108
         Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 119 of 517




WASHAR0004109
         Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 120 of 517




WASHAR0004110
         Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 121 of 517




WASHAR0004111
         Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 122 of 517




WASHAR0004112
         Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 123 of 517




WASHAR0020386
         Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 124 of 517




WASHAR0029026
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 125 of 517




WASHAR0035583
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 126 of 517




WASHAR0035584
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 127 of 517




WASHAR0035585
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 128 of 517




WASHAR0035586
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 129 of 517




WASHAR0035587
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 130 of 517




WASHAR0035588
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 131 of 517




WASHAR0035589
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 132 of 517




WASHAR0035590
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 133 of 517




WASHAR0035591
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 134 of 517




WASHAR0035592
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 135 of 517




WASHAR0035593
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 136 of 517




WASHAR0035594
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 137 of 517




WASHAR0035595
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 138 of 517




WASHAR0035596
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 139 of 517




WASHAR0035597
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 140 of 517




WASHAR0035598
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 141 of 517




WASHAR0035599
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 142 of 517




WASHAR0035600
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 143 of 517




WASHAR0035601
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 144 of 517




WASHAR0035602
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 145 of 517




WASHAR0035603
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 146 of 517




WASHAR0035604
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 147 of 517




WASHAR0035605
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 148 of 517




WASHAR0035606
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 149 of 517




WASHAR0035607
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 150 of 517




WASHAR0035608
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 151 of 517




WASHAR0035609
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 152 of 517




WASHAR0035610
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 153 of 517




WASHAR0035611
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 154 of 517




WASHAR0035612
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 155 of 517




WASHAR0035613
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 156 of 517




WASHAR0035614
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 157 of 517




WASHAR0035615
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 158 of 517




WASHAR0035616
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 159 of 517




WASHAR0035617
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 160 of 517




WASHAR0035618
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 161 of 517




WASHAR0035619
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 162 of 517




WASHAR0035620
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 163 of 517




WASHAR0035621
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 164 of 517




WASHAR0035622
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 165 of 517




WASHAR0035623
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 166 of 517




WASHAR0035624
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 167 of 517




WASHAR0035625
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 168 of 517




WASHAR0035626
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 169 of 517




WASHAR0035627
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 170 of 517




WASHAR0035628
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 171 of 517




WASHAR0035629
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 172 of 517




WASHAR0035630
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 173 of 517




WASHAR0035631
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 174 of 517




WASHAR0035632
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 175 of 517




WASHAR0035633
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 176 of 517




WASHAR0035634
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 177 of 517




WASHAR0035635
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 178 of 517




WASHAR0035636
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 179 of 517




WASHAR0035637
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 180 of 517




WASHAR0035638
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 181 of 517




WASHAR0035639
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 182 of 517




WASHAR0035640
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 183 of 517




WASHAR0035641
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 184 of 517




WASHAR0035642
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 185 of 517




WASHAR0035643
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 186 of 517




WASHAR0035644
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 187 of 517




WASHAR0035645
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 188 of 517




WASHAR0035646
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 189 of 517




WASHAR0035647
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 190 of 517




WASHAR0035648
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 191 of 517




WASHAR0035649
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 192 of 517




WASHAR0035650
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 193 of 517




WASHAR0035651
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 194 of 517




WASHAR0035652
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 195 of 517




WASHAR0035653
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 196 of 517




WASHAR0035654
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 197 of 517




WASHAR0035655
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 198 of 517




WASHAR0035656
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 199 of 517




WASHAR0035657
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 200 of 517




WASHAR0035658
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 201 of 517




WASHAR0035659
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 202 of 517




WASHAR0035660
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 203 of 517




WASHAR0035661
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 204 of 517




WASHAR0035662
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 205 of 517




WASHAR0035663
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 206 of 517




WASHAR0035664
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 207 of 517




WASHAR0035665
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 208 of 517




WASHAR0035666
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 209 of 517




WASHAR0035667
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 210 of 517




WASHAR0035668
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 211 of 517




WASHAR0035669
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 212 of 517




WASHAR0035670
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 213 of 517




WASHAR0035671
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 214 of 517




WASHAR0035672
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 215 of 517




WASHAR0035673
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 216 of 517




WASHAR0035674
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 217 of 517




WASHAR0035675
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 218 of 517




WASHAR0035676
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 219 of 517




WASHAR0035677
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 220 of 517




WASHAR0035678
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 221 of 517




WASHAR0035679
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 222 of 517




WASHAR0035680
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 223 of 517




WASHAR0035681
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 224 of 517




WASHAR0035682
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 225 of 517




WASHAR0035683
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 226 of 517




WASHAR0035684
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 227 of 517




WASHAR0035685
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 228 of 517




WASHAR0035686
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 229 of 517




WASHAR0035687
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 230 of 517




WASHAR0035688
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 231 of 517




WASHAR0035689
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 232 of 517




WASHAR0035690
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 233 of 517




WASHAR0035691
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 234 of 517




WASHAR0035692
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 235 of 517




WASHAR0035693
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 236 of 517




WASHAR0035694
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 237 of 517




WASHAR0035695
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 238 of 517




WASHAR0035696
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 239 of 517




WASHAR0035697
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 240 of 517




WASHAR0035698
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 241 of 517




WASHAR0035699
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 242 of 517




WASHAR0035700
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 243 of 517




WASHAR0035701
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 244 of 517




WASHAR0035702
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 245 of 517




WASHAR0035703
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 246 of 517




WASHAR0035704
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 247 of 517




WASHAR0035705
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 248 of 517




WASHAR0035706
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 249 of 517




WASHAR0035707
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 250 of 517




WASHAR0035708
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 251 of 517




WASHAR0035709
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 252 of 517




WASHAR0035710
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 253 of 517




WASHAR0035711
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 254 of 517




WASHAR0035712
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 255 of 517




WASHAR0035713
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 256 of 517




WASHAR0035714
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 257 of 517




WASHAR0035715
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 258 of 517




WASHAR0035716
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 259 of 517




WASHAR0035717
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 260 of 517




WASHAR0035718
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 261 of 517




WASHAR0035719
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 262 of 517




WASHAR0035720
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 263 of 517




WASHAR0035721
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 264 of 517




WASHAR0035722
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 265 of 517




WASHAR0035723
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 266 of 517




WASHAR0035724
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 267 of 517




WASHAR0035725
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 268 of 517




WASHAR0035726
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 269 of 517




WASHAR0035727
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 270 of 517




WASHAR0035728
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 271 of 517




WASHAR0035729
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 272 of 517




WASHAR0035730
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 273 of 517




WASHAR0035731
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 274 of 517




WASHAR0035732
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 275 of 517




WASHAR0035733
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 276 of 517




WASHAR0035734
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 277 of 517




WASHAR0035735
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 278 of 517




WASHAR0035736
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 279 of 517




WASHAR0035737
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 280 of 517




WASHAR0035738
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 281 of 517




WASHAR0035739
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 282 of 517




WASHAR0035740
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 283 of 517




WASHAR0035741
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 284 of 517




WASHAR0035742
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 285 of 517




WASHAR0035743
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 286 of 517




WASHAR0035744
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 287 of 517




WASHAR0035745
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 288 of 517




WASHAR0035746
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 289 of 517




WASHAR0035747
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 290 of 517




WASHAR0035748
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 291 of 517




WASHAR0035749
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 292 of 517




WASHAR0035750
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 293 of 517




WASHAR0035751
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 294 of 517




WASHAR0035752
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 295 of 517




WASHAR0035753
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 296 of 517




WASHAR0035754
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 297 of 517




WASHAR0035755
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 298 of 517




WASHAR0035756
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 299 of 517




WASHAR0035757
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 300 of 517




WASHAR0035758
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 301 of 517




WASHAR0035759
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 302 of 517




WASHAR0035760
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 303 of 517




WASHAR0035761
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 304 of 517




WASHAR0035762
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 305 of 517




WASHAR0035763
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 306 of 517




WASHAR0035764
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 307 of 517




WASHAR0035765
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 308 of 517




WASHAR0035766
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 309 of 517




WASHAR0035767
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 310 of 517




WASHAR0035768
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 311 of 517




WASHAR0035769
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 312 of 517




WASHAR0035770
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 313 of 517




WASHAR0035771
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 314 of 517




WASHAR0035772
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 315 of 517




WASHAR0035773
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 316 of 517




WASHAR0035774
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 317 of 517




WASHAR0035775
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 318 of 517




WASHAR0035776
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 319 of 517




WASHAR0035777
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 320 of 517




WASHAR0035778
                Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 321 of 517




WASHAR0035779
                Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 322 of 517




WASHAR0035780
                Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 323 of 517




WASHAR0035781
                Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 324 of 517




WASHAR0035782
                Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 325 of 517




WASHAR0035783
                Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 326 of 517




WASHAR0035784
                Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 327 of 517




WASHAR0035785
                Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 328 of 517




WASHAR0035786
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 329 of 517




WASHAR0035787
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 330 of 517




WASHAR0035788
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 331 of 517




WASHAR0035789
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 332 of 517




WASHAR0035790
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 333 of 517




WASHAR0035791
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 334 of 517




WASHAR0035792
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 335 of 517




WASHAR0035793
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 336 of 517




WASHAR0035794
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 337 of 517




WASHAR0035795
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 338 of 517




WASHAR0035796
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 339 of 517




WASHAR0035797
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 340 of 517




WASHAR0035798
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 341 of 517




WASHAR0035799
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 342 of 517




WASHAR0035800
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 343 of 517




WASHAR0035801
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 344 of 517




WASHAR0035802
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 345 of 517




WASHAR0035803
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 346 of 517




WASHAR0035804
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 347 of 517




WASHAR0035805
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 348 of 517




WASHAR0035806
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 349 of 517




WASHAR0035807
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 350 of 517




WASHAR0035808
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 351 of 517




WASHAR0035809
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 352 of 517




WASHAR0035810
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 353 of 517




WASHAR0035811
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 354 of 517




WASHAR0035812
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 355 of 517




WASHAR0035813
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 356 of 517




WASHAR0035814
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 357 of 517




WASHAR0035815
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 358 of 517




WASHAR0035816
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 359 of 517




WASHAR0035817
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 360 of 517




WASHAR0035818
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 361 of 517




WASHAR0035819
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 362 of 517




WASHAR0035820
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 363 of 517




WASHAR0035821
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 364 of 517




WASHAR0035822
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 365 of 517




WASHAR0035823
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 366 of 517




WASHAR0035824
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 367 of 517




WASHAR0035825
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 368 of 517




WASHAR0035826
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 369 of 517




WASHAR0035827
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 370 of 517




WASHAR0035828
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 371 of 517




WASHAR0035829
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 372 of 517




WASHAR0035830
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 373 of 517




WASHAR0035831
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 374 of 517




WASHAR0035832
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 375 of 517




WASHAR0035833
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 376 of 517




WASHAR0035834
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 377 of 517




WASHAR0035835
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 378 of 517




WASHAR0035836
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 379 of 517




WASHAR0035837
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 380 of 517




WASHAR0035838
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 381 of 517




WASHAR0035839
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 382 of 517




WASHAR0035840
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 383 of 517




WASHAR0035841
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 384 of 517




WASHAR0035842
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 385 of 517




WASHAR0035843
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 386 of 517




WASHAR0035844
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 387 of 517




WASHAR0035845
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 388 of 517




WASHAR0035846
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 389 of 517




WASHAR0035847
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 390 of 517




WASHAR0035848
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 391 of 517




WASHAR0035849
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 392 of 517




WASHAR0035850
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 393 of 517




WASHAR0035851
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 394 of 517




WASHAR0035852
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 395 of 517




WASHAR0035853
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 396 of 517




WASHAR0035854
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 397 of 517




WASHAR0035855
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 398 of 517




WASHAR0035856
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 399 of 517




WASHAR0035857
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 400 of 517




WASHAR0035858
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 401 of 517




WASHAR0035859
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 402 of 517




WASHAR0035860
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 403 of 517




WASHAR0035861
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 404 of 517




WASHAR0035862
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 405 of 517




WASHAR0035863
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 406 of 517




WASHAR0035864
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 407 of 517




WASHAR0035865
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 408 of 517




WASHAR0035866
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 409 of 517




WASHAR0035867
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 410 of 517




WASHAR0035868
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 411 of 517




WASHAR0035869
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 412 of 517




WASHAR0035870
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 413 of 517




WASHAR0035871
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 414 of 517




WASHAR0035872
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 415 of 517




WASHAR0035873
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 416 of 517




WASHAR0035874
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 417 of 517




WASHAR0035889
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 418 of 517




WASHAR0035890
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 419 of 517




WASHAR0035891
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 420 of 517




WASHAR0035892
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 421 of 517




WASHAR0035893
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 422 of 517




WASHAR0035894
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 423 of 517




WASHAR0035895
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 424 of 517




WASHAR0035896
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 425 of 517




WASHAR0035897
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 426 of 517




WASHAR0035898
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 427 of 517




WASHAR0035899
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 428 of 517




WASHAR0035900
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 429 of 517




WASHAR0035901
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 430 of 517




WASHAR0035902
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 431 of 517




WASHAR0035903
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 432 of 517




WASHAR0035904
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 433 of 517




WASHAR0035905
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 434 of 517




WASHAR0035906
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 435 of 517




WASHAR0035907
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 436 of 517




WASHAR0035908
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 437 of 517




WASHAR0035909
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 438 of 517




WASHAR0035910
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 439 of 517




WASHAR0035911
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 440 of 517




WASHAR0035912
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 441 of 517




WASHAR0035913
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 442 of 517




WASHAR0035914
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 443 of 517




WASHAR0035915
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 444 of 517




WASHAR0035916
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 445 of 517




WASHAR0035917
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 446 of 517




WASHAR0035918
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 447 of 517




WASHAR0035919
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 448 of 517




WASHAR0035920
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 449 of 517




WASHAR0035921
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 450 of 517




WASHAR0035922
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 451 of 517




WASHAR0035923
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 452 of 517




WASHAR0035924
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 453 of 517




WASHAR0035925
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 454 of 517




WASHAR0035926
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 455 of 517




WASHAR0035927
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 456 of 517




WASHAR0035928
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 457 of 517




WASHAR0035929
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 458 of 517




WASHAR0035930
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 459 of 517




WASHAR0035931
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 460 of 517




WASHAR0035932
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 461 of 517




WASHAR0035933
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 462 of 517




WASHAR0035934
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 463 of 517




WASHAR0035935
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 464 of 517




WASHAR0035936
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 465 of 517




WASHAR0035937
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 466 of 517




WASHAR0035938
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 467 of 517




WASHAR0035939
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 468 of 517




WASHAR0035940
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 469 of 517




WASHAR0035941
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 470 of 517




WASHAR0035942
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 471 of 517




WASHAR0035943
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 472 of 517




WASHAR0035944
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 473 of 517




WASHAR0035945
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 474 of 517




WASHAR0035946
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 475 of 517




WASHAR0035947
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 476 of 517




WASHAR0035948
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 477 of 517




WASHAR0035949
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 478 of 517




WASHAR0035950
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 479 of 517




WASHAR0035951
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 480 of 517




WASHAR0035952
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 481 of 517




WASHAR0035953
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 482 of 517




WASHAR0035954
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 483 of 517




WASHAR0035955
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 484 of 517




WASHAR0035956
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 485 of 517




WASHAR0035957
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 486 of 517




WASHAR0035958
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 487 of 517




WASHAR0035959
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 488 of 517




WASHAR0035960
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 489 of 517




WASHAR0035961
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 490 of 517




WASHAR0035962
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 491 of 517




WASHAR0035963
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 492 of 517




WASHAR0035964
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 493 of 517




WASHAR0035965
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 494 of 517




WASHAR0035966
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 495 of 517




WASHAR0035967
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 496 of 517




WASHAR0035968
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 497 of 517




WASHAR0035969
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 498 of 517




WASHAR0035970
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 499 of 517




WASHAR0035971
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 500 of 517




WASHAR0035972
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 501 of 517




WASHAR0035973
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 502 of 517




WASHAR0035974
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 503 of 517




WASHAR0035975
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 504 of 517




WASHAR0035976
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 505 of 517




WASHAR0035977
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 506 of 517




WASHAR0035978
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 507 of 517




WASHAR0035979
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 508 of 517




WASHAR0035980
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 509 of 517




WASHAR0035981
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 510 of 517




WASHAR0035982
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 511 of 517




WASHAR0035983
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 512 of 517




WASHAR0035984
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 513 of 517




WASHAR0035985
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 514 of 517




WASHAR0035986
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 515 of 517




WASHAR0035987
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 516 of 517




WASHAR0035988
      Case 2:20-cv-00111-RAJ Document 107-7 Filed 09/23/20 Page 517 of 517




WASHAR0035989
